DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because “module” which are described terms of functions which can be attributed    to a computer program. The specification describes “…this might be a software module” ([0042], [0054]), indicating that the terminology encompasses a computer program per se. Because it encompasses a computer program per se, which is not within the enumerated statutory categories of invention.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saur, Stefan (DE 102017109202 A1).
Considering claim 1, Saur teaches an optical imaging system (100; 300; 400; 500) comprising: 
one or more (21, 23) information sources (120) for providing information about a current orientation of the optical imaging system towards at least a part of an object of interest (Fig.1, 6, [0010]-[0012], [0015], [0031] a camera adapter 19 with a camera attached to it 21 arranged with an electronic image sensor 23 , For example, with a CCD sensor or a CMOS sensor equipped. By means of the camera 21 can be an electronic and especially a digital image of the tissue area 3 be recorded, [0049]); 
one or more (37, 63A, 63B) output modules (130) for providing guidance information for a user of the optical imaging system (Fig.1, 3, [0031], [0038]-[0039] image sensors 61A . 61B taken pictures are digital to digital displays 63A . 63B which can be configured as LED displays, as LCD displays or displays based on organic light emitting diodes (OLEDs)); and 
a processing module (114) configured to (Fig.7, [0053]-[0054]): 
determine information on a desired orientation of the optical imaging system towards at least a part of the object of interest (Fig.7, [0055]-[0059]), and control the one or more output modules to provide the guidance information for the user of the optical imaging system based on a mismatch between the desired orientation of the optical imaging system towards at least the part of the object of interest and the current orientation of the optical imaging system towards at least the part of the object of interest (Fig.7-11, [0060], control unit 222 can calculate the moments resulting torques from the determined position and determine actuating signals…, [0065]).
Considering claim 2, Saur teaches wherein the object of interest is a body, wherein the one or more information sources (120) are suitable for providing information about a current orientation of the optical imaging system towards at least a part of the body (Fig.1, 6-7, [0006], [0008]-[0015], [0049]-[0054]).
Considering claim 3, Saur teaches wherein the processing module (114) is configured to determine the desired orientation of the optical imaging system towards at least the part of the body based on a pre-operative scan of at least the part of the body (Fig.1, 3, 6-7, [0031], [0038]-[0039], [0059]-[0061]).
Considering claim 4, Saur teaches wherein the one or more information sources (120) comprise a tissue scanner configured to provide an intra-operative three-dimensional scan of at least the part of the body, wherein the processing module (114) is configured to determine the desired orientation of the optical imaging system towards at least the part of the body based on the intra-operative three-dimensional scan of at least the part of the body (Fig.1, [0031]-[0032]).
Considering claim 5, Saur teaches wherein the one or more information sources (120) are suitable for providing information about a current orientation of the optical imaging system towards a wound, an incision, and/or a surgical site of the body (Fig.6, [0049]-[0052]).
Considering claim 6, Saur teaches wherein the orientation of the optical imaging system towards the wound, the incision, and/or the surgical site of the body comprises at least one of a distance between the optical imaging system and the wound, the incision and/or the surgical site of the body and a three-dimensional angular orientation of the optical imaging system towards the wound, the incision, and/or the surgical site of the body (Fig.1, [0031]).
Considering claim 7, Saur teaches wherein the one or more information sources (120) comprise a camera configured to provide a camera image of at least the part of the object, the information about the current orientation of the optical imaging system comprising the camera image (Fig.1, 3, [0031], [0038]-[0039]).
Considering claim 8, Saur teaches wherein the processing module (114) is configured to process the camera image to determine at least one of a quality of a focus, a utility of a current zoom level, and an alignment of an imaging axis of the camera with at least the part of the object, wherein the processing module (114) is configured to control the one or more output modules to provide the guidance information based on at least one of the quality of the focus, the utility of the current zoom level, and the alignment of the imaging axis of the camera with at least the part of the object ([0045]).
Considering claim 9, Saur teaches wherein the processing module (114) is configured to detect one or more events or objects within the camera image, wherein the processing module (114) is configured to control the one or more output modules to provide the guidance information based on the one or more detected events or objects (Fig.7, [0053]).
Considering claim 10, Saur teaches wherein the one or more information sources (120) are suitable for providing information about one or more current operating settings of the optical imaging system, wherein the processing module (114) is configured to determine operating settings of the optical imaging system associated with the desired orientation of the optical imaging system towards at least the part of the object of interest, and to control the one or more output modules to provide the guidance information for the user of the optical imaging system based on a mismatch between the one or more current operating settings of the optical imaging system and the one or more operating settings of the optical imaging system associated with the desired orientation of the optical imaging system (Fig.7-11, [0053], [0059]-[0065]).
Considering claim 11, Saur teaches wherein the optical imaging system is a surgical microscope, wherein the one or more information sources (120) comprise a control unit of the surgical microscope, wherein the information about one or more current operating settings of the optical imaging system comprises at least one of information about a zoom level of the surgical microscope, information about a working distance of the surgical microscope, and information about an illumination level of the surgical microscope (Fig.1, [0028]-[0029]).

Considering claim 12, Saur teaches wherein the one or more information sources (120) comprise an accelerometer of the optical imaging system, the accelerometer being configured to provide information about a vibrational movement of the optical imaging system, wherein the processing module (114) is configured to control the one or more output modules to provide the guidance information based on the information about the vibrational movement of the optical imaging system (Fig.6-7, [0049]-[0053]).
Considering claim 13, Saur teaches wherein the one or more output modules (130) comprise at least one of: one or more displays, one or more indicator lights, one or more vibration modules, and one or more audio output modules (Fig.6-7, [0049]-[0053]).
Considering claim 14, Saur teaches an apparatus (110) for an optical imaging system (100; 300; 400; 510), the apparatus (110) comprising: 
an interface (112) for communicating with one or more information sources (120) of the optical imaging system, the one or more (21, 23) information sources (120) being suitable for providing information about a current orientation of the optical imaging system towards at least a part of an object of interest (Fig.1, 6, [0010]-[0012], [0015], [0031] a camera adapter 19 with a camera attached to it 21 arranged with an electronic image sensor 23 , For example, with a CCD sensor or a CMOS sensor equipped. By means of the camera 21 can be an electronic and especially a digital image of the tissue area 3 be recorded, [0049]), and for communicating with one or more (37, 63A, 63B) output modules (130) of the optical imaging system, the one or more output (37, 63A, 63B) modules (130) being suitable for providing guidance information for a user of the optical imaging system (Fig.1, 3, [0031], [0038]-[0039] image sensors 61A . 61B taken pictures are digital to digital displays 63A . 63B which can be configured as LED displays, as LCD displays or displays based on organic light emitting diodes (OLEDs)); and a processing module (114) configured to: determine information on a desired orientation of the optical imaging system towards at least a part of the object of interest (Fig.7, [0055]-[0059]), and control the one or more output modules to provide the guidance information for the user of the optical imaging system based on a mismatch between the desired orientation of the optical imaging system towards at least the part of the object of interest and the current orientation of the optical imaging system towards at least the part of the object of interest (Fig.7-11, [0060], control unit 222 can calculate the moments resulting torques from the determined position and determine actuating signals…, [0065]).
Considering claims 15, 16, Saur teaches a method for an optical imaging system (100; 300; 400; 510)/ a non-transitory computer-readable medium storing a computer program, the method comprising: 
obtaining (210) information about a current orientation of the optical imaging system towards at least a part of an object of interest from one or more information sources (21, 23) (120) of the optical imaging system (Fig.1, 6, [0010]-[0012], [0015], [0031] a camera adapter 19 with a camera attached to it 21 arranged with an electronic image sensor 23 , For example, with a CCD sensor or a CMOS sensor equipped. By means of the camera 21 can be an electronic and especially a digital image of the tissue area 3 be recorded, [0049]); 
determining (220) information on a desired orientation of the optical imaging system towards at least a part of the object of interest (Fig.7-11, [0055]-[0060], control unit 222 can calculate the moments resulting torques from the determined position and determine actuating signals…, [0065]); and 
controlling (230) one or more output (37, 63A, 63B) modules of the optical imaging system to provide guidance information for a user of the optical imaging system (Fig.1, 3, [0031], [0038]-[0039] image sensors 61A . 61B taken pictures are digital to digital displays 63A . 63B which can be configured as LED displays, as LCD displays or displays based on organic light emitting diodes (OLEDs)) based on a mismatch between the desired orientation of the optical imaging system towards at least the part of the object of interest and the current orientation of the optical imaging system towards at least the part of the object of interest (Fig.7-11, [0060], control unit 222 can calculate the moments resulting torques from the determined position and determine actuating signals…, [0065]).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641